Citation Nr: 0404937	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  97-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lung cancer, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a lung disorder, to 
include as secondary to asbestos exposure.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for a spot on the lung, 
to include as secondary to Agent Orange exposure or 
pneumonia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 1997, May 2000, July 2000, 
September 2000, and December 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  These rating decisions denied the veteran's 
claims of entitlement to service connection for lung cancer 
due to Agent Orange exposure, a lung disorder due to asbestos 
exposure, residuals of pneumonia, and a spot on the lung, to 
include as secondary to Agent Orange exposure or pneumonia.  

Unfortunately, further development is required with regard to 
the issues of entitlement to service connection for a lung 
disorder due to asbestos exposure, residuals of pneumonia, 
and a spot on the lung before actually deciding these claims.  
So, for the reasons explained below, these claims must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  The other claim, for service 
connection of lung cancer, to include as secondary to Agent 
Orange exposure, will be decided however.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim of service connection for lung cancer, 
apprised of whose responsibility-his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  The veteran served in Vietnam during the Vietnam era, so 
exposure to Agent Orange is presumed.

3.  There is no medical evidence of record, however, 
indicating the veteran has lung cancer and even he 
acknowledges that he does not have this condition.


CONCLUSION OF LAW

Lung cancer was not incurred or aggravated during service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires that VA assist a claimant in obtaining that evidence 
unless there is no reasonable possibility that assisting him 
will aid in substantiating his claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).



First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The March 1997 rating 
decision appealed, July 1997 statement of the case, and 
the July 1999, July 2000, September 2000, December 2000, 
January 2002, and June 2002 supplemental statements of the 
case, as well as an April 2001 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the April 
2001 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  That type of notice is what is specifically 
contemplated by the VCAA.

While that April 2001 letter requested that the veteran 
identify and/or submit any supporting evidence within 60 
days, the letter also informed him that he had up to one year 
from the date of that letter to submit this additional 
evidence without fear of penalty insofar as the eventual 
effective date, etc., assigned, should benefits ultimately be 
granted.  And more than one year has passed since that VCAA 
letter.  See also the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  Moreover, the veteran has not indicated or otherwise 
suggested that he has any additional evidence to submit for 
consideration.  Obviously then, where no such evidence even 
exists, it need not be requested.  So, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied and that the 
veteran has effectively waived any further notification under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  

Recently the United States Court of Appeals for Veteran's 
Claims (Court/CAVC) held in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini further held that VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The veteran was first notified 
of the VCAA's requirements in the April 2001 letter, after 
the initial adjudication of his claim in March 1997.  Bear in 
mind, though, the initial adjudication of his claim in March 
1997 was more than 3 years before the passage of the VCAA in 
November 2000.  Obviously then, the RO could not possibly 
have considered the VCAA before that initial adjudication 
because it did not yet exist.  For this reason, VA believes 
the Pelegrini decision is incorrect as it applies to cases 
where, as here, the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial 
review on this matter.

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  In concluding this, the Board 
is ever mindful of the fundamental sense of fairness and the 
possibility of effectively losing one bite of the apple so to 
speak.  But in this particular case, the Board finds the 
veteran was not prejudiced by the sequence of events 
concerning his VCAA notice.  Bear in mind that, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

The VCAA notice at issue was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, and additional evidence 
submitted and obtained in response, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the veteran.  He was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to his VCAA notice.  He has not 
indicated or otherwise suggested that other evidence needs to 
be obtained.  So remanding this case to obtain something 
that, by all accounts, does not even exist and, therefore, is 
not forthcoming, serves no useful purpose and should be 
avoided whenever possible.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The only way the AOJ could provide notice in this instance to 
strictly comply with the holding in Pelegrini would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the veteran to perfect his appeal to the Board.  This 
would be an absurd result and, as such, it is not a 
reasonable construction of section 5103(a).

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  But 
his service medical records, private medical records, VA 
medical records, and transcripts of his hearings at the RO-
including before the undersigned Veterans Law Judge, already 
are on file.  In addition, he has been afforded several VA 
examinations.  38 U.S.C.A. § 5103A(d).  Further, he has been 
given ample opportunity to identify and/or submit other 
evidence and argument.  He and his representative have not, 
however, made the Board aware of any additional evidence that 
should be obtained prior to deciding the claim of entitlement 
to service connection for lung cancer, to include as 
secondary to Agent Orange exposure.  So the duty to assist 
also has been satisfied.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  In addition, service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the Court 
of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.  And since the change occurred during the 
pendency of this appeal, and obviously is more favorable to 
the veteran, his claim must be considered under the new, 
lesser standard.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1992); see also Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  Furthermore, the diseases listed at 38 C.F.R. § 
3.309(e) shall, in turn, be presumptively service connected 
if this requirement is met, even though there is no record of 
such disease during service.  They are:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and 
soft-tissue sarcomas. 38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of recent amendments to 38 
C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added to the 
list of diseases for which presumptive service connection can 
be established.  The change was effective July 9, 2001.  See 
66 Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

The pertinent evidence of record consists of the veteran's 
service medical records, his VA medical records, his private 
medical records, and VA examination reports, as well as 
transcripts from his hearings before the RO's local hearing 
officer and the undersigned Veterans Law Judge of the Board.

The veteran's August 1967 Report of Medical History indicates 
that he denied experiencing chest pain or pressure, chronic 
cough, heart palpitations, and cancer.  The contemporaneous 
Report of Medical Examination indicates that clinical 
evaluation of his lungs and chest was normal and that a chest 
x-ray was negative.  

Service medical records indicate that the veteran was treated 
in April 1969 for an upper respiratory infection.  His chest 
was clear, but his throat was red.  Another April 1969 
service medical record indicates that he complained of 
headache, back pain, aching, chills, and fever.  Examination 
showed that he had harsh rhonchi in the right lower lung 
posterior.  A chest x-ray was negative.  He was prescribed an 
antibiotic for possible pneumonia, and his symptoms improved.  
The final diagnosis was right lower lung pneumonia. 

The veteran's April 1969 Report of Medical History also 
indicates that he denied experiencing chest pain or pressure, 
chronic cough, heart palpitations, and cancer.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluation of his lungs and chest was normal and 
that a chest x-ray was negative.  

A November 1985 record from J. L. Pizzino, M.D., states the 
veteran was referred for a clinical evaluation concerning 
occupational asbestos exposure.  According to the record, the 
veteran was exposed to asbestos from 1972 through September 
1985, when he worked as an electrician at a Texaco Refinery.  
The veteran reported that he worked next to insulators, which 
used asbestos, and was involved in stripping lines covered by 
asbestos-containing materials.  The veteran complained of an 
occasional dry cough and denied experiencing dyspnea and 
chest pain.  He also related a history of smoking one-half to 
one pack of cigarettes per day for the previous 26 ears.  In 
addition, he reported a history of intermittent left arm and 
leg numbness.  Physical examination of his chest showed that 
he had good breath sounds with equal expansion bilaterally.  
There was no dullness to percussion or abnormal sounds to 
auscultation.  Pulmonary function tests were compatible with 
air trapping due to obstructive dysfunction.  Chest x-rays 
showed very minimal pleural thickening and a minimal increase 
in interstitial densities.  These findings were determined to 
be inconclusive for asbestos-related disease.  The diagnosis 
was occupation exposure to asbestos without evidence of 
asbestos-related disease.  Dr. Pizzino noted that the veteran 
had secondary exposure to asbestos while employed, but that 
it was not expected that he would have significant asbestos-
related pathology at that time as it was only 13 years after 
his first exposure.  Dr. Pizzino also noted that the veteran 
was advised to have further investigations for asbestos 
exposure when he was 18-20 years from the date of first 
exposure.  She also opined that the veteran had an elevated 
risk of bronchogenic carcinoma due to his smoking history and 
asbestos exposure, as well as an elevated risk of 
mesothelioma.

July 1990 medical records from St. Elizabeth Hospital 
indicate that the veteran complained of right chest pressure 
and shortness of breath upon exertion, but denied nausea and 
diaphoresis.  He reported that most of symptoms began when he 
had pneumonia in August 1989.  He also reported that he drank 
2 six packs and a pint of liquor on the weekends and that he 
stopped smoking in February 1990.  Examination of his lungs 
showed that they were clear bilaterally.  His heart rate and 
rhythm were regular.  There was no cyanosis, clubbing, or 
edema of the extremities.  An EKG showed a normal sinus 
rhythm with evidence of lateral ischemia.  The impression was 
unstable angina.

A January 1997 VA medical record indicates that the veteran 
denied chest pain or shortness of breath.  Upon examination, 
his lungs were clear.  A chest x-ray showed cardiomegaly and 
non-specific fibrosis.  The radiologist noted that the 
veteran's chest x-ray was unchanged since May 1995.  

A February 1997 VA examination report indicates that the 
veteran reported that he had cancer of the lungs due to Agent 
Orange exposure.  He reported that, since his discharge from 
the service, he worked in an oil refinery for 13 years and 
was employed as a maintenance mechanic by the Post Office for 
the previous 11 years.  He related that he drank 6 beers and 
one pint of alcohol per week and that he smoked a pack of 
cigarettes per day for the past 35 years.  He also related a 
family history of heart disease, arthritis, and diabetes 
mellitus.  He also reported that he had been treated for 
hypertension for the past 10 years.  According to the VA 
examiner, upon questioning the veteran, it was determined 
that the veteran had pneumonia in Vietnam, but had never had 
any other lung disease.  The veteran had not been suspected 
of having or diagnosed as having lung cancer and no lung 
biopsy was ever performed.  The veteran stated that he had a 
chest x-ray after his service, which showed "scars on the 
lung and liver. . . ."  A review of the veteran's medical 
records by the VA examiner was negative for findings of any 
type of cancer.  

Physical examination showed that the veteran had mild 
exertional dyspnea relieved with rest, which the VA examiner 
opined was likely related to the veteran's obesity.   His 
heart rhythm was normal.  Examination of the head, eyes, 
ears, neck, and throat was normal.  His lungs were clear, 
without wheezes, rhonchi, or rales.  His heart was normal, 
without murmur, gallop, or ectopy.  There was no peripheral 
edema and peripheral pulses were palpable.  The diagnoses 
were hypertension, on medication; obesity; and no history of 
carcinoma of the lung.  A chest x-ray showed questionable air 
bronchogram appearance in the right lower lung and a 
borderline size heart, as well as minimal tortuosity of the 
thoracic aorta.

A January 1998 VA medical record shows diagnoses of type-II 
diabetes mellitus, hypertension, and an abnormal chest x-ray.  
Upon examination, his lungs were clear and his heart rate was 
regular.  The chest x-ray abnormality was noted as being a 
right hilar prominence.

June 1999 medical records from St. Elizabeth Hospital 
indicate that the veteran's medical history included 
hypertension, non-insulin dependent diabetes mellitus, hiatal 
hernia, and asbestosis.  The veteran was treated at the 
hospital for chest wall pain.  

A January 2000 VA medical record indicates that the veteran 
was assessed as having a cardiac pacer, coronary artery 
disease, diabetes mellitus, and a chest x-ray monitor.  Upon 
examination, his lungs were clear.  

An August 2000 VA medical record shows an assessment of 
hypertension, diabetes mellitus, chest x-ray monitoring, 
coronary artery disease, cardiac pacer, and neck pain.  
Another August 2000 treatment note indicates that the veteran 
reported that he was using an inhaler for his lungs.  Upon 
examination, his lungs were clear and his heart rate was 
regular.  The assessment was coronary artery disease; post-
traumatic stress disorder (PTSD); questionable chronic 
obstructive pulmonary disease (COPD), with a history of 
pneumonia in Vietnam; cardiac pacer; and diabetes mellitus.

In November 2000, according to a VA medical record, the 
veteran's lungs were clear.  The veteran was assessed as 
having questionable COPD.

In July 2001, according to VA medical records, examination of 
the veteran's lungs showed that they were clear to 
auscultation.  

A December 2001 VA diabetes mellitus examination report 
states that the veteran reported a history of working in a 
warehouse from 1969 to 1972, an oil refinery from 1972 to 
1984, a longshoreman and house painter from 1984 to 1987, and 
as a postal worker from 1987 to the present.  He also 
reported that he smoked one and a half packs of cigarettes 
per day for 35 years, and that he quit smoking approximately 
three years earlier.  He related a past medical history of 
arthritis of all major joints and his back; pneumonia in 
1968; service-connected PTSD; status-post fracture of the 
right leg in 1977; tonsillectomy at age 22; and 
gastroesophageal reflux disease (GERD).  He also related a 
history of diabetes mellitus since 1987, hypertension since 
1987, and coronary artery disease, with a pacemaker placement 
in 1999 for bradycardia.  He complained of numbness and 
tingling of the hands and feet since his Vietnam service.  
Upon examination, his lungs were clear to auscultation and 
percussion.

In May 2002, the veteran was afforded a hearing before the 
RO.  According to the transcript, the veteran testified that 
he was treated for pneumonia in 1968, while in Vietnam.  He 
also testified that he was told that he had a spot on his 
lung about a year after his discharge from service.   He 
stated that he was recently diagnosed with scar tissue on his 
lung, that he was given an inhaler to help him with shortness 
of breath, and that he was given a pacemaker.  He also stated 
that there was no definitive diagnosis of his lung disorder 
and that he was unsure why he had been given the inhaler.

The veteran was afforded another hearing, before the 
undersigned Veterans Law Judge, in March 2003.  According to 
this transcript, the veteran testified that he was treated 
for pneumonia while in Vietnam, and that after his discharge 
from service, he received a letter stating that he had a spot 
on the lower left lobe of his lung.  He also testified that 
he began having difficulty breathing in 1995, for which he 
used an inhaler.  The veteran stated that he quit smoking 
about 6 to 7 years prior to the hearing and that he did not 
have lung cancer.  The veteran further testified that he 
received a pacemaker in December 1999, and that he thought 
his heart disorder was caused by his difficulty breathing.  
He also stated that he was exposed to herbicides while in 
Vietnam, and that, after his service, he worked in several 
places where he was exposed to asbestos.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
lung disorder, to include as secondary to Agent Orange 
exposure.  See 38 U.S.C.A. § 1110 (an award of service 
connection requires that the veteran incur a disease or 
disability during service).  Although the Board recognizes 
the veteran had service in Vietnam, that, alone, does not 
entitle him to service connection for lung cancer, even 
presuming he was exposed to Agent Orange while there.  This 
is because there is no medical evidence of record confirming 
he has lung cancer; the medical evidence is entirely negative 
for objective clinical indications of this condition; it has 
not been diagnosed.  Furthermore, during his March 2003 
hearing before the Board, even he conceded that lung cancer 
had been ruled out as a diagnosis.  And "[i]n the absence of 
proof of present disability there can be no valid claim." 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  See, too, Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

The only evidence relating a diagnosis of lung cancer to 
service comes from the veteran, himself.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition, even 
assuming he had not conceded during his March 2003 hearing 
that he had not been diagnosed with lung cancer.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against the claim, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for lung cancer, including 
secondary to Agent Orange exposure, is denied.


REMAND

Further development is needed before actually deciding the 
other claims for service connection for a lung disorder as 
secondary to asbestos exposure, residuals of pneumonia, and a 
spot on the lung, to include as secondary to Agent Orange 
exposure or pneumonia.

As mentioned, on November 9, 2000, the President signed into 
law the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim for benefits.  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA 
concerning his remaining claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107.  In this regard, the Board observes 
that the RO, with respect to his claims of entitlement to 
service connection for a lung disorder due to asbestos 
exposure, residuals of pneumonia, and a spot on the lung due 
to Agent Orange exposure or pneumonia, failed to inform him 
of the evidence needed to substantiate these claims, his 
rights and responsibilities under the VCAA, and whose 
responsibility it would be to obtain supporting evidence.  
The Board realizes that he was provided an explanation of the 
law and the evidence required to substantiate his claim of 
entitlement to service connection for lung cancer in an April 
2001 letter.  However, mere notification of the provisions of 
the VCAA, without a discussion of the veteran's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issues 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  As a consequence, his claims of entitlement 
to service connection for a lung disorder due to asbestos 
exposure, residuals of pneumonia, and a spot on the lung were 
certified to the Board without him being given appropriate 
notice of his rights and responsibilities, and VA's 
responsibilities under the VCAA.  And the Board, itself, 
cannot correct this deficiency; the RO must do this instead.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

Additionally, a review of the record indicates that a VA 
medical opinion as to whether the veteran has a lung disorder 
(other than lung cancer, per se) that is related to his 
active military has not been obtained.  The Board notes the 
veteran has put forth several different theories in asserting 
entitlement to service connection for a lung disorder, 
including asbestos exposure, Agent Orange exposure, and 
residuals of pneumonia.  However, the veteran has not yet 
been afforded a VA examination, despite confusion in the 
record as to what type of lung disorder the veteran has, 
if any, and any link between that disorder and his service.  
In this regard, the Board notes that the veteran's service 
medical records indicate that he was treated for pneumonia in 
April 1969 and that his service personnel records show 
service in Vietnam.  In addition, post-service treatment 
records indicate that he has possible COPD, but also indicate 
that he had post-service occupational asbestos exposure, 
a 35-year history of smoking, and another bout of pneumonia 
in 1989.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence which does so).  Accordingly, the 
Board finds that a VA medical opinion should be obtained in 
order to determine whether the veteran's has a lung disorder 
(other than lung cancer) that is causally or etiologically 
related to his service, including any asbestos exposure, 
Agent Orange exposure, or residuals of pneumonia.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to service connection for a 
lung disorder, residuals of pneumonia, 
and a spot on the lung, and the evidence, 
if any, the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  Also advise him that he 
should submit any relevant evidence in 
his possession concerning these claims.

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claims 
of entitlement to service connection for 
a lung disorder (other than lung cancer), 
including secondary to asbestos exposure, 
for residuals of pneumonia, and for a 
spot on his lung, including secondary to 
Agent Orange exposure or pneumonia.  The 
VCAA notification also must apprise him 
of the kind of information and evidence 
needed from him, and what he could do to 
help his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding these claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, severity, and etiology of any 
current lung disorder that he may have 
(other than lung cancer, which has been 
ruled out).  Review all records 
associated with the claims file.  Conduct 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner.  
The examiner is then requested to offer 
an opinion as to whether any current lung 
disorder was causally or etiologically 
related to the veteran's period of active 
military service, including his April 
1969 treatment for pneumonia, taking into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
The examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
is asked to indicate that he or she has 
reviewed the claims folder.  

3.  Then readjudicate the veteran's 
claims for service connection of a lung 
disorder (other than lung cancer), for 
residuals of pneumonia, and for a spot on 
his lung in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



